Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up each and every claimed limitation in a single reference or an appropriate combination of multiple references. In particular, the combinations of the clad welded pipe as set forth within the claims including the further limitations directed to the circumferential length of the weld metal, thickness amounts, and width of the weld metal as set forth within the instant claims was not turned up.
In addition to the previously cited prior art, additional prior art was turned up in a search of the prior art that is pertinent. 
U.S. Patent Number 10,724,670 is directed to an electric-resistance welded stainless clad steel pipe or tube that is excellent in both the fracture property of the weld and the corrosion resistance of the pipe or tube inner surface as electric resistance welded without additional welding treatments. (Abstract) An electric-resistance-welded stainless clad steel pipe or tube comprises: an outer layer of carbon steel or low-alloy steel; and an inner layer of austenitic stainless steel having a predetermined chemical composition, wherein a flatness value h/D in a 90° flattening test in accordance with JIS G 3445 is less than 0.3, and a pipe or tube inner surface has no crack in a sulfuric acid-copper sulfate corrosion test in accordance with ASTM A262-10, Practice E, where h is a flattening crack height (mm), and D is a pipe or tube outer diameter (mm). (Abstract) This reference is by the same inventors and assignee. It falls within the grace period of the instant application. 
U.S. Patent Number 9,873,164 is directed to electric resistance welded steel pipes or steel tubes with a tensile property TS of not less than 434 MPa which have electric resistance welded parts exhibiting both excellent HIC resistance and excellent low-temperature toughness, and methods for manufacturing such steel pipes or steel tubes. (Abstract) This reference does not set forth the structure as set forth within the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784